DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Shen Bin Wu on 01/07/2022. Ms. Wu agreed to the following amendments to distinctly claim the inventive subject matter. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1. An endoscope system comprising: a processor configured to: calculate oxygen saturation of an observation object as a data; acquire at least one image of the observation object; correct the data using the at least one image; determine a success or a failure of the correction as a determination result; and perform warning in a case where the determination result is the failure, wherein the data is corrected by calculating a correction amount, the correction amount is obtained by a relationship between 
i) the acquired at least one image being a plurality of images obtained by imaging the observation object with a plurality of illumination light beams having different wavelength ranges, respectively, and_ determining the success or the failure of the correction comprising: determining the success or the failure of the correction for each of the images;
ii) the acquired at least one image being an image, and determining the success or the failure of the correction comprising: determining the success or the failure of the correction depending on a brightness of the image;
iii) the acquired at least one image being an image, and determining the success or the failure of the correction comprising: determining the success or the failure of the correction depending on a distribution of pixel values of the image;
iv) the acquired at least one image being an image, and determining the success or the failure of the correction comprising: detecting an excessively bright portion or an excessively dark portion from the image, determining the correction to be the failure in a case where the excessively bright portion or the excessively dark portion is present, and determining the correction to be the success in a case where there is no excessively bright portion or excessively dark portion;
v) the acquired at least one image being a plurality of images obtained by imaging the observation object with a plurality of illumination light beams having different wavelength ranges, respectively, and determining the success or the failure of 
vi) the acquired at least one image being an image, and determining the success or the failure of the correction comprising: determining the success or the failure of the correction depending on a light emission amount of illumination light when the image is captured;
vii) the acquired at least one image being an image, and determining the success or the failure of the correction comprising: detecting, using the image, a relative movement between the observation object and an endoscope that images the observation object, and determining the success or the failure of the correction depending on a magnitude of the detected relative movement; and wherein the processor is further configured to perform each of the configurations i) to vii), and the processor is configured to set one of the configurations i) to vii) when determining the determination result.
Claim 17 was cancelled. 
18. A processor device comprising: a processor configured to: calculate an oxygen saturation of an observation object as a data; acquire at least one image of the observation object; correct the data using the at least one image; determine a success or a failure of the correction as a determination result; and perform warning in a case where the determination result is the failure, wherein the data is corrected by calculating a correction amount, the correction amount is obtained by a relationship between oxygen saturation used as reference and oxygen saturation calculated using a preliminarily captured image, and one of configurations i) to vii) below is set: i) the ; and wherein the processor is further configured to perform each of the configurations i) to vii), and the processor is configured to set one of the configurations i) to vii) when determining the determination result.
19. A method of operating an endoscope system having a processor being configured to calculate an oxygen saturation of an observation object as a data, the method comprising: acquiring at least one image of the observation object by the processor; correcting the data using the at least one image by the processor; determining a success or a failure of the correction as a determination result by the processor; and performing warning through the processor in a case where the determination result is the failure, wherein the data is corrected by calculating a correction amount, the-compensation correction amount is obtained by a relationship between oxygen saturation used as reference and oxygen saturation calculated using a preliminarily captured image, and one of configurations i) to vii) below is set: i) the acquired at least one image being a plurality of images obtained by imaging the observation object with a plurality of illumination light beams having different wavelength ranges, respectively, and determining the success or the failure of the correction comprising: determining the success or the failure of the correction for each of the images; ii) the acquired at least one image being an image, and determining the success or the failure of the correction comprising: determining the success or the ; and wherein the processor is further configured to perform each of the configurations i) to vii), and the processor is configured to set one of the configurations i) to vii) when determining the determination result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791